Exhibit 10.11

 

AGREEMENT AND AMENDMENT NO. 5

 

This AGREEMENT AND AMENDMENT NO. 5 (this “Fifth Amendment”) is made this 30 day
of June, 2017 by and between ORAMED Ltd., a company incorporated under the laws
of the State of Israel, # 513976712 with an address at High-Tech Park 2/4, Givat
Ram, Jerusalem, Israel 93706 (the “Company”), and KNRY, Ltd., a company
incorporated under the laws of the State of Israel, # 513836502 with an address
at 2 Elza Street, Jerusalem, Israel 93706 (the “Consultant”).

 

WHEREAS:

 

A.           The Company and the Consultant are parties to the Agreement dated
as of July 1, 2008 (the “Original Agreement”), as amended on July 17, 2013 (the
“First Amendment”), on November 13, 2014 (the “Second Amendment”), on July 21,
2015 (the “Third Amendment”) and on June 26, 2017 (the “Fourth Amendment” and
together with the Original Agreement, and all its amendmants - the “Employment
Agreement”), for services to be provided by Dr. Miriam Kidron Israeli I.D.
number 9665993 (“Miriam”); and

 

B.           The Company and the Consultant wish to amend the Employment
Agreement to revise the terms of the Consultant compensation thereunder.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

 

1.Amendment to Section 6. Section 6 of the Original Agreement is hereby amended
and restated in its entirety to read as follows:     “Compensation. Effective
from January 2017 (inclusive), the Company shall pay to the Consultant in
consideration for the performance of the Consulting Services, a gross monthly
amount of 80,454 + VAT (approximately $23,013) (the “Consideration”), subject to
the receipt by the Company of an invoice from the Consultant. Each of the
Consultant and Miriam hereby declares that neither of them has, nor shall have
in the future, any claims or demands in respect of amounts paid prior to May
2008.”

 

2.Ratification. As amended hereby, the Employment Agreement is ratified and
confirmed and all other terms and conditions remain in full force and effect.

 

[Signature page follows.]

 



 

 

 


IN WITNESS WHEREOF the parties hereto have executed this Fourt Amendment
effective as of the date and year first above written.

 

ORAMED LTD.   KNRY LTD.           Per: /s/ Yifat Zommer   /s/ Nadav Kidron, /s/
Miriam Kidron Name:  Yifat Zommer   KNRY LTD. Title: Chief Financial Officer and
Secretary   Name: Nadav Kidron, Miriam Kidron

 

 



 

 

